McMurray, Presiding Judge.
Pursuant to Cielock v. Munn, 244 Ga. 810, our judgment in Cielock v. Munn, 150 Ga. App. 869 (258 SE2d 686), has been reversed and remanded; and the case of *276Osceola Inns v. State Hwy. Dept., 133 Ga. App. 736 (213 SE2d 27) has been disapproved by the Supreme Court. Accordingly, the judgment of the lower court is reversed and remanded with direction for reconsideration of the defendant’s motion to withdraw his admissions on the basis of whether the presentation of the merits of the action will be subserved thereby and whether the plaintiff can satisfy the court that the withdrawal "will prejudice him in maintaining his action or defense on the merits.” Code Ann. § 81A-136 (b) (Ga. L. 1966, pp. 609, 648; 1967, pp. 226, 234, 235; 1972, pp. 510, 528).
Submitted June 13, 1979
Decided February 4, 1980.
Calhoun & Associates, Bruce A. Howe, Kran Riddle, for appellant.
Hill, Jones, Friday & Robinson, Jack Friday, for appellee.

Judgment reversed and remanded.


Smith and Banke, JJ., concur.